DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Park (US PG Pub 2017/0217424)
Regarding claim 1, Park teaches An apparatus for assisting driving of a host vehicle, the apparatus comprising: 
an input configured to receive an input for activation of a fuel efficiency mode; and (figure 6 driving propensity mild; acceleration predicting unit paragraph 47-48 and S102 figure 8; acceleration prediction value paragraph 54)
a controller configured to: 
in response to receiving the input for activation of the fuel efficiency mode (figure 6 mild), determine a control factor (S102 figure 8 paragraph 54) for power distribution based on route information (S102 figure 8) received from a navigation device of the host vehicle and a state of a battery (battery is implied to have a proper state of charge. Well known for batteries to have a state of charge above 0 to operate), and 
perform power distribution (S103 figure 8) based on the control factor.
Regarding claim 2, Park teaches wherein the controller is configured to perform the power distribution (S103 figure 8) based on a preset distance (S102 figure 8) between the host vehicle and a preceding vehicle and the control factor (S102 figure 8).
Regarding claim 3, Park teaches wherein, in response to receiving the input for activating the fuel efficiency mode while a smart cruise control (SCC) mode is activated, the controller is configured to perform power distribution based on a distance between the host vehicle and the preceding vehicle set in the SCC (paragraph 42 radar sensor is used for smart cruise control) mode and the control factor.
Regarding claim 4, Park teaches wherein the controller is configured to update the distance between the host vehicle and the preceding vehicle and the control factor by reflecting a traffic condition received from the navigation device (paragraph 42 navigation detects traffic).
Regarding claim 5, Park teaches wherein, in response to receiving the input for activation of the fuel efficiency mode (figure 6 S102 figure 8), the controller is configured to determine the control factor for power distribution based on route information received from the navigation device, a current state of charge (SOC) of the battery, and a target SOC of the battery (S102 figure 8 paragraph 42).
Regarding claim 6, Park teaches  A vehicle including the apparatus of claim 1 (figure 5).
Regarding claim 7-12, see rejection of claims 1-6 as the limitations are substantially similar
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747